Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 was filed before the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 15-20 are directed to a memory device storing executable instructions. Support in the specification, specifically paragraph 38, seems to equate the claimed memory device to a computer-readable medium. The computer-readable medium is disclosed using a non-exhaustive list of examples of what the medium may comprise. As such, the medium, interpreted under BRI, may include wireless techniques such as signals. The claims are therefore not limited to statutory subject matter and are therefore non-statutory. See M.P.E.P. 2106.1, which states, "When nonfunctional descriptive material is recorded on some computer- readable medium, in a computer or on an electromagnetic carrier signal, it is not statutory since no requisite functionality is present to satisfy the practical application requirement. Merely 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Falco et al. (US 2019/0104179).

Regarding claim 1, Falco discloses a method, comprising:
receiving, by a hardware server, a hash value representing a disk block; identifying a neighbor cache memory based on the hash value representing the disk block; querying the neighbor cache memory for the hash value; and retrieving the disk block from the neighbor cache memory [see Fig. 1A & paragraphs 2, 35-36 and 40; A cache is distributed across nodes in a cluster environment. An operation request (read write) is received from a client at a node, the operation is associated with a unique key. When a node receives the request, a hash map which maps keys to datum may be checked to determine whether the data is stored in the current node or another node. If stored in the cache of another node, the request may be forwarded to that node so that the associated data may be accessed to complete the request from the client.].

Regarding claim 2, Falco discloses the method of claim 1, further comprising sizing the neighbor cache memory.

Regarding claim 3, Falco discloses the method of claim 1, further comprising logging the hash value in an association with the
disk block [see paragraphs 35-36; each unique key is mapped to and associated with the data].

Regarding claim 4, Falco discloses the method of claim 1, further comprising logging the hash value in an association with the
neighbor cache memory [see paragraphs 35-36; each unique key is mapped to the partition (local or remote) that stores the associated data].

Regarding claim 5, Falco discloses the method of claim 1, further comprising logging the disk block in an association with the
neighbor cache memory [see paragraphs 35-36; the data is stored (logged) in a partition of its associated cache, and each unique key is mapped to the partition (local or remote) that stores the associated data, each key being associated with the data].

Regarding claim 6, Falco discloses the method of claim 1, further comprising transferring the disk block to the neighbor cache
[see paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by transferring the data to the appropriate cache and writing data to storage].

Regarding claim 7, Falco discloses the method of claim 1, further comprising storing the disk block [see paragraphs 32 & 34; access request from client may be a put (store) request to write data. The hash table would be checked to determine where the request should be directed so that the request can complete In this case, a write request would complete by writing data to storage].

Claims 8 and 10-20 recite the same limitations as claims 1 and 3-7 above and are rejected using the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flaco in view of Blinick et al. (US 20150046656).

Regarding claims 2 and 9, Falco discloses the method and system of claims 1 and 8 as discussed above.

Falco does not expressly disclose sizing neighbor caches.

Blinick discloses a distributed cache system similar to the one taught by Falco. Blinick discloses that nodes may adjust the sizing of their local and shared global (neighbor) caches [see paragraph 19]

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Blinick in the system of Falco.

The motivation for doing so would have been to ensure that an adequate amount of free space is maintained in the caches [see Blinick, paragraph 19].

Therefore, it would have been obvious to combine Blinick with Falco for the benefits listed above, to obtain the invention as specified in claims 2 and 9.

	

	CLOSING COMMENTS
Conclusion
	(a) Status of Claims In the Application

Per the instant office action, claims1-20 have received a first action on the merits and are subject of a first action non-final.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137